DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Coombs U.S. Patent No. 5,412,180 discloses a θ stage mechanism (“A heating and rotating specimen stage provides for simultaneous specimen heating and rotating” [Abstract]). However, in Coombs, the fixed shaft 20 is an outer shaft, and so Coombs does not disclose that outer rings roll on an outer peripheral surface of the fixed shaft (inner shaft 28 is not a “fixed shaft”).
Uemura U.S. Patent No. 4,587,431 discloses a θ stage mechanism comprising: a fixed shaft 21; 5an outer ring 15 rolls on an outer peripheral surface of the fixed shaft 21. However, Uemura does not disclose bearings which cause the outer ring 15 to roll on the outer peripheral surface of fixed shaft 21. 
Haeussinger U.S. Patent No. 5,301,778 discloses a θ stage mechanism comprising: a fixed shaft 32/34 (“These sleeves fit snugly on the axle extensions, and the sleeves, together with the axle and the inner ball race of the bearings, remain stationary while the other structure rotates around them” [col. 3; lines 37-43]); 5a plurality of bearings 26/28/30 in which outer rings 46 roll on an outer peripheral surface of the fixed shaft 32/34 ([col. 3; lines 37-43]). However, Haeussinger does not disclose a plurality of cylindrical members supported in a state of being inserted inside inner rings of the plurality of bearings.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a θ stage mechanism comprising: a table that is arranged on a plurality of cylindrical members supported inside inner rings of a plurality of bearings in which outer rings roll on an outer peripheral surface of a fixed shaft.

Regarding dependent claims 2-9; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 10; claim 10 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881